Title: To George Washington from James Washington, 19 October 1798
From: Washington, James
To: Washington, George



Sir,
Berlin 19th Octr 1798

The Government of the U.S. of America have given a brilliant example that it knew well how to unite the true interest and welfare

of the State with the happiness & prosperity of its Citizens; insomuch that those who are at the greatest distance cannot but admire a government founded on so excellent a basis. I do not stop here, I dare carry my views further and declare how happy I should be to count myself a subject of that Government, and to obtain the appointment of an Officer in the Army which has the advantage of your Excellency at the head of it.
The name which I bear, and the honor which I have of being a Relation to your Excellency leads me to hope that you will grant me your valuable protection. I am a Native of the Hague in Holland, where there are still some relations of the name. We are a branch which quitted England to establish themselves in Holland. It would be only abusing the precious time of your Excellency to enter at this moment into a detail of the family; I shall therefore content myself with only adding, that I beleive I have in my power authentic proofs to shew that I am related to the greatest man of the age.
I served before the Revolution of 1795 as an Ensign in a Regiment of Infantry in the service of their High Mightiness the States General of the United Provinces. I made the unfortunate Campaign of 1794 when I was 20 years old. During 3 years that I have been in Germany I have applied myself to the study of those Sciences which were most suitable to the career I had commenced, and which I should never have abandoned, had I not been reduced to the alternative of a dismission or perjury towards my lawful Souvereign and thereby have become a wretch in the service of a bad cause. I have made the tour of Saxony and come to Berlin, where I have formed an acquaintance with Mr Adams, who has had the goodness to take charge of this letter to co[n]vey it to your Excellency. In speaking of Mr Adams, permit me to add, that in case you should judge it necessary to have more information concerning me, I flatter myself that the Hereditary Prince of Orange and many other persons of distinction to whom I have the honor of being known, would give satisfaction.
Should I be so happy as to have my proposal approved, and your Excellency should be disposed to favour me with a place in the Army under your Command, I would go next Spring to America to wait the Orders of your Excellency—and to make a disposition favorable to those circumstances, I shall go to the Hague where some affairs require my presence.

I ask pardon of your Excellency for having intruded upon you so long. Should you be pleased to grant the favor I have solicited, my gratitude & acknowledgements will be expressed in the highest degree, and it will be putting it in my power to prove at all times the profound Respect with which I have the Honor to be Your Excellency’s most obedient & most Humble sevt

James Washington

